Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 1/3/22 have been considered.
Oath/Declaration
	Oath/Declaration filed on 1/3/22 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first conductive material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 recites the limitation "the first conductive interconnect structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 recites the limitation "the first conductive interconnect structure" in lines 3, 5, 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first conductive interconnect structure" in line 2, and "the second conductive interconnect structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nair et al. (U.S. Patent No. 2014/0293529).
Referring to figures 1-12, Nair et al. teaches a method of forming a microelectronic package structure, the method comprising: 
forming a first interconnect structure (27) on a dielectric material (12) of a substrate; 
selectively forming a magnetic material (22) on a surface of the first interconnect structure (27);
forming an opening in the magnetic material (see figure 1); and 
forming a second interconnect structure(24) in the opening (see figure 1).
Regarding to claim 2, wherein selectively forming the magnetic material (22) comprises forming a sidewall of the magnetic material adjacent a sidewall of the first conductive material (24, interconnect structure, see figure 1, and 112 rejection above).
Regarding to claim 7, wherein forming the first conductive interconnect structure (27) comprises forming a conductive pad(27), and wherein forming the second conductive interconnect structure (24) comprises forming a via (see figure 1 and the 112 rejection above).

Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vadlamani et al. (U.S. Patent No. 2019/0198228).
Referring to figures 1-12, Nair et al. teaches a method of forming a microelectronic package structure, the method comprising: 
forming a first interconnect structure (136/142) on a dielectric material (110/134) of a substrate; 
selectively forming a magnetic material (148) on a surface of the first interconnect structure (136/142);
forming an opening in the magnetic material (162, see figure 10); and 
forming a second interconnect structure (162) in the opening (see figure 10).
Regarding to claim 2, wherein selectively forming the magnetic material (148) comprises forming a sidewall of the magnetic material adjacent a sidewall of the first conductive material (162, interconnect structure, see figure 10, and 112 rejection above).
Regarding to claim 3, wherein selectively forming the magnetic material (148) comprises: forming a dielectric layer (144) on the first conductive interconnect structure (136/142, see figure 5);
forming a cavity in the dielectric layer (146), wherein a surface of the first interconnect
structure (136/142) is exposed (see figure 6); and
forming the magnetic material (148) in the cavity (146), and on the surface of the first interconnect structure (136/142), see figure 7.
Regarding to claim 7, wherein forming the first conductive interconnect structure (136/142) comprises forming a conductive pad (142), and wherein forming the second conductive interconnect structure (162) comprises forming a via (see figure 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (U.S. Patent No. 2014/0293529) or Vadlamani et al. (U.S. Patent No. 2019/0198228) as applied to claims 1-3, 7 above, and further in view of Harvey et al. (U.S. Patent Publication No. 2013/0075148).
Nair et al. or Vadlamani et al. teaches a method of forming a microelectronic package structure, the method comprising: forming a first interconnect structure on a dielectric material of a substrate; selectively forming a magnetic material on a surface of the first interconnect structure; forming an opening in the magnetic material; and forming a second interconnect structure in the opening.
However, the reference does not clearly teach the magnetic material comprises one or more of nickel, iron or silicon, and alloys thereof.
Harvey et al. teaches forming a magnetic material (206) comprises one or more of nickel, iron or silicon, and alloys thereof (see paragraph# 18).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic material comprises one or more of nickel, iron or silicon, and alloys thereof in Nair et al or Vadlamini et al. as taught by Harvey et al. because determining the optimum material for the layer only involved routine skill in the art to form a desired semiconductor device.

Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior teaches forming the opening comprises: forming a dielectric layer on the magnetic material, grinding a first surface of the dielectric layer to be coplanar with a first surface of the magnetic material, and forming an opening in the magnetic material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893